                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JEFFREY ALLEN ROWE,                                 )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )      No. 1:17-cv-03288-TWP-DLP
                                                    )
AMBER DILLOW LPN.,                                  )
ALICIA D. COOMER,                                   )
BRUCE D. IPPLE MD.,                                 )
CORRECTIONAL CAPTAIN GARD,                          )
GEO GROUP, INC.,                                    )
JEFFERY GLOVER NP.,                                 )
JESSICA WIGAL LPN.,                                 )
HUFFARD Mr., HSA.,                                  )
BROWN NURSE,                                        )
BURKHARDT NURSE,                                    )
THOMPSON Correctional Captain,                      )
R. JACKSON Case Work Manager,                       )
                                                    )
                             Defendants.            )

   ORDER DENYING VERIFIED MOTION FOR COURT TO RECONSIDER AND
   GRANTING VERIFIED MOTION TO COMPEL DISCOVERY AND TO IMPOSE
                      DISCOVERY SANCTIONS

       This matter is before the Court on two motions filed by Plaintiff Jeffrey Allen Rowe

(“Rowe”). The Court will address each motion in turn.

                              I.      MOTION TO RECONSIDER

       Plaintiff Jeffrey Allen Rowe (“Rowe”) has filed a motion for the Court to reconsider its

September 26, 2018, Order granting in part his motion for discovery sanctions (Dkt. 92). Dkt. 98.

Rowe is dissatisfied with the Court’s decision denying default judgment against defendants the

GEO Group, Inc., Captain Gard, Captain Thompson, and R. Jackson (“the GEO defendants”), and

instead to only grant Rowe’s fees associated with the filing of the motions to compel and his

motion for discovery sanctions.
       Motions to reconsider orders other than final judgments are governed by Rule 54(b).

“Motions to reconsider serve a limited function, to be used ‘where the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.’” Davis v. Carmel Clay

Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)) (additional quotations omitted). A court may grant a

motion to reconsider where a movant demonstrates a manifest error of law or fact; however, a

motion to reconsider is not an occasion to make new arguments. In re Prince, 85 F.3d 314, 324

(7th Cir. 1996); Granite St. Ins. Co. v. Degerlia, 925 F.2d 189, 192 n.7 (7th Cir. 1991). A motion

to reconsider under Rule 54(b) may also be appropriate where there has been “a controlling or

significant change in the law or facts since the submission of the issue to the Court.” Bank of

Waunakee, 906 F.2d at 1191 (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99

F.R.D. 99, 101 (E.D. Va. 1983)). Motions for reconsideration in the district courts are generally

disfavored because “a re-do of a matter that has already received the court’s attention is seldom a

productive use of taxpayer resources because it places all other matters on hold.” Burton v.

McCormick, No. 3:11-CV-026, 2011 U.S. Dist. LEXIS 50891, 2011 WL 1792849, at *1 (N.D.

Ind. May 11, 2011) (quoting United States v. Menominee Tribal Enters., No. 07-C-317, 2009 U.S.

Dist. LEXIS 45614, 2009 WL 1373952, at *1 (E.D. Wis. May 15, 2009)).

       Here, Rowe acknowledges that “[c]ourts are given ‘wide latitude in fashioning appropriate

sanctions,’ but the sanctions must be reasonable under the circumstances.” Dkt. 98 at 1 (citing

TruFoods, LLC v. Rigdon, No. 1:11-cv-0446-JMS-TAB, 2012 U.S. Dist. LEXIS 26014, at *4 (S.D.

Ind. Feb. 2, 2012)). However, he objects to the defendant’s attorney, Adam Garth Forrest’s

(“Forrest”), attempt to take sole responsibility for failing to timely respond to Rowe’s discovery




                                                2
requests and motions and to the Court’s discovery orders. Id.at 2. Rowe further argues that Forrest

previously filed an untimely motion for extension of time to file a response to Rowe’s motion for

summary judgment by asserting that he was busy responding to Rowe’s discovery requests. Rowe

identifies these statements as inconsistent and believes the Court should not have given credence

to Forrest’s statements. He further objects to the Court’s characterization of Forrest’s failures as

“an isolated event.” Id. at 3. Rowe asserts that a simple warning to Forrest and a small monetary

sanction is unreasonable. Id. at 4.

       Although Rowe is unhappy with the Court’s Order, he has failed to show that the Court

has made a manifest error of law or fact, and a motion to reconsider is not the occasion for him to

raise new arguments. Based on the briefing, the Court fashioned what it considered to be an

appropriate sanction “proportionate to the circumstances surrounding a party’s failure to comply

with discovery rules.” Melendez v. Illinois Bell Tel. Co., 79 F.3d 661, 672 (7th Cir. 1996). There

is no reason to revisit the Court’s prior ruling. Accordingly, Rowe’s motion for reconsideration,

Dkt. [98], is DENIED.

                          II.     FOURTH MOTION TO COMPEL

       Despite the Court’s prior admonition to counsel for the GEO defendants, the GEO

defendants have not responded to Rowe’s fourth motion to compel, Dkt. 91. Rowe’s fourth motion

to compel, Dkt. [91], is GRANTED to the extent that these defendants shall have twenty-one

days to produce documents, as appropriate, in response to the discovery requests at issue in that

motion. The GEO defendants and Forrest are on notice that they must strictly follow all of the

Court’s orders and deadlines for the remainder of the case. Moreover, they must timely respond

to Rowe’s discovery requests with complete responses in good faith. The Court is in agreement

with Rowe, that at this juncture, the GEO defendants’ failure to respond to Rowe’s discovery




                                                 3
requests and motions appear to be part of a larger pattern. Further failures to respond in good faith

will likely result in reconsideration of Rowe’s motion for sanctions.

       SO ORDERED.

       Date:    10/17/2018




Distribution:

JEFFREY ALLEN ROWE
116017
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Adam Garth Forrest
BOSTON BEVER KLINGE CROSS & CHIDESTER
aforrest@bbkcc.com




                                                 4
